DETAILED ACTION
This action is responsive to the Amendments and Remarks received 12/27/2021 in which no claims are cancelled, claims 1, 10, 19, and 20 are amended, and no claims are added as new claims.
Response to Arguments
Examiner finds Applicant’s arguments moot in view of the new grounds of rejection necessitated by amendment.  Specifically, Examiner now relies on the combination of Park and Agarwal to teach or suggest the recited features.  See rejection, infra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–12, and 14–20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0176381 A1) and Agarwal (US 2019/0179022 A1).
In view of Applicant’s Figs. 54 and 55, Examiner interprets the invention as drawn to a vehicle having a LIDAR device installed thereon which acquires point cloud data and when there is an overpass, recognizing that the point cloud data has structure recognized both above and below the overpass such that the overlap from a top-down view can be machine-recognized as an overpass.
Regarding claim 1, the combination of Park and Agarwal teaches or suggests a three-dimensional data encoding method, comprising:  encoding subspaces obtained by dividing a current space which includes three-dimensional points, to generate pieces of encoded data (Park, ¶ 0553:  teaches encoding the octree voxel nodes (subcubes) in a bitstream; Park, Fig. 24:  teaches octree segmentation of a point cloud; Park teaches encoding such data in a bitstream (Agarwal does not explicitly teach a bitstream), but does not teach to the extent that Agarwal does segmenting point clouds into a plurality of volumes and sub-volumes; Agarwal, Abstract:  teaches segmenting point cloud data into volumes and sub-volumes, which Examiner finds is equivalent to Applicant’s subspaces); and generating a bitstream which includes the pieces of encoded data and first information indicating a shape of each of the subspaces (Park, ¶ 0549:  teaches shape information that indicates how the octree is partitioned; Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art), wherein the current space and each of the subspaces is a three-dimensional space (Agarwal, Fig. 1: illustrates the volumes are three-dimensional; see also Park, Fig. 2:  illustrating Park also teaches the spaces and subspaces are three-dimensional), and in the encoding of the subspaces, three-dimensional position information of the three- dimensional points is encoded 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Park, with those of Agarwal, because both references are drawn to the same field of endeavor and because combining Agarwal’s 3D point cloud data compression techniques with Park’s voxel encoding techniques for the purpose generating a bitstream represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Park and Agarwal used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the shape is a two-dimensional shape or a three-dimensional shape of each of the subspaces (Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art).
Regarding claim 3, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the shape is rectangular or circular (Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art; Agarwal, ¶ 0052:  teaches circular sub-volumes defined by diameter).
Regarding claim 5, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes third information indicating whether a division method used to obtain the subspaces is a division method using a top view (Examiner notes the “view” of the data is arbitrary and has no technological significance; What Examiner 
Regarding claim 6, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes fourth information indicating at least one of a height, a width, a depth, or a radius of each of the subspaces (Examiner notes height, width, depth, and radius parameters are size parameters; Agarwal, ¶¶ 0043–0045:  teach volumes and subvolumes defined by height, width, and depth; Agarwal, ¶ 0052:  teaches circular subvolumes defined by diameter).
Regarding claim 7, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes fifth information indicating a position of each of the subspaces (Agarwal, ¶ 0044:  teaches volumes can be identified by location information; Examiner notes Agarwal’s volumes and sub-volumes read on the claimed subspaces and further notes that identifying a volume by location coordinates would also identify the sub-volumes by location since the sub-volumes share coordinates with the volumes in two of the three dimensions).
Regarding claim 8, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes sixth information indicating a total number of the subspaces (Agarwal, ¶ 0044:  teaches defining a certain number of sub-volumes (7) for a given volume).
Regarding claim 9, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes seventh information indicating an interval between the subspaces (Examiner notes interval is just another way to define a size parameter, like height, width, depth, and radius parameters are size parameters; Agarwal, ¶¶ 0043–0045:  teach volumes and subvolumes defined by height, width, and depth; Agarwal, ¶ 0052:  teaches circular subvolumes defined by diameter).
Claim 10 lists essentially the same elements as claim 1, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 2, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 12 lists essentially the same elements as claim 3, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 14
Claim 15 lists essentially the same elements as claim 6, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 16 lists essentially the same elements as claim 7, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 17 lists essentially the same elements as claim 8, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 9, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 1, but is drawn to the corresponding encoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 1, but is drawn to the corresponding decoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Agarwal, and Dore (US 2019/0371051).
Regarding claim 4, the combination of Park, Agarwal, and Dore teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes second information indicating whether the subspaces overlap (Dore, ¶ 0098:  teaches partitioning three-dimensional point cloud data into overlapping parts or spaces).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Park and Agarwal, with those of Dore, because all three references are drawn to the same field of endeavor and because combining Agarwal’s 3D point cloud data compression techniques with Park’s voxel encoding techniques for the purpose generating a bitstream, and further using a partitioning scheme that yields overlapping regions represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Park, Agarwal, and Dore used in this Office Action unless otherwise noted.
Claim 13 lists essentially the same elements as claim 4, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qian et al., “Earth Documentation:  Overpass Detection Using Mobile LIDAR,” Proceedings of 2010 IEEE 17th International Conference on Image Processing, Hong Kong, Sept. 2010.
Choudhry (US 2019/0000588 A1) teaches overlapping adjacent subvolumes (¶ 0060).
Toma (US 2018/0278956 A1) teaches point cloud compression (¶ 0005) and point groups having shape (¶ 0058).
Maurer (US 2016/0127746 A1) teaches encoding point cloud data from a top view (e.g. Fig. 2) and using a top-down partitioning scheme wherein each layer is a slice (compare Maurer’s Fig. 14 to Applicant’s Fig. 47).
Dorn (US 2008/0015784 A1) teaches top-down stratal slices of a point cloud (e.g. ¶¶ 0026, 0044, and 0152).
Dore (see above) teaches partitioning a point cloud according to MPEG-DASH and ISOBMFF (see corresponding subject matter in e.g. Applicant’s Figs. 14 and 20).
Golla et al., “Real-time Point Cloud Compression,” 2015 IEEE International Conference on Intelligent Robots and Systems, Hamburg, Germany Oct. 2015.
Wu et al., “Voxel-based Marked Neighborhood Searching Method for Identifying Street Trees Using Vehicle-borne Laser Scanning Data,” 2012 Second International Workshop on Earth Observation and Remote Sensing Applications.
Haala et al., “Mobile Lidar Mapping for 3D Point Cloud Collection in Urban Areas – A Performance Test,” (2008).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481